DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEEM (US 2019/0386515).

As for claim(s), LEEM discloses the invention as claimed, including:
1. (Original) A wireless power transmission device for a vehicle [paragraph 0020], comprising: 
a magnetic field shielding sheet [fig. 4, element 440; paragraphs 0164-0166]; 

at least one wireless communication antenna disposed to be coplanar with the wireless power transmission antenna [figs. 13B-13D; paragraphs 0274, 0277 showing the communications coil(s) located either insider or outside the power transmission coils].  
2. (Original) The wireless power transmission device of claim 1, wherein: 
the wireless power transmission antenna includes a first wireless power transmission antenna and a second wireless power transmission antenna which are formed as planar coils having hollow portions [figure 4, element 430, and figures 13B-13D show that the wireless power transmission device comprises at least first and second wireless antenna coplanar and having wireless communication antenna inside each also disclosed in cited paragraphs of claim 1]; 
the first wireless power transmission antenna and the second wireless power transmission antenna are disposed to be coplanar with each other [figure 4, element 430, and figures 13B-13D show that the wireless power transmission device comprises at least first and second wireless antenna coplanar and having wireless communication antenna inside each also disclosed in cited paragraphs of claim 1]; and 
the wireless communication antenna includes a first communication antenna disposed inside the hollow portion of the first wireless power transmission antenna and a second communication antenna disposed inside the hollow portion of the second wireless power transmission antenna [figure 4, element 430, and figures 13B-13D show that the wireless power transmission device comprises at least first and second wireless 
3. (Original) The wireless power transmission device of claim 1, wherein: 
the wireless power transmission antenna includes a first wireless power transmission antenna and a second wireless power transmission antenna which are formed as planar coils having hollow portions [see as cited and discussed in claims 1 and 2 where the communication antenna may be either inside or outside the power antenna]; 
the first wireless power transmission antenna and the second wireless power transmission antenna are coplanar with each other [see as cited and discussed in claims 1 and 2 where the communication antenna may be either inside or outside the power antenna which are coplanar]; and 
the wireless communication antenna includes a first communication antenna disposed to surround an outer side of the first wireless power transmission antenna and a second communication antenna disposed to surround an outer side of the second wireless power transmission antenna [see as cited and discussed in claims 1 and 2 where the communication antenna may be either inside or outside the power antenna]; 
the first wireless power transmission antenna and the second wireless power transmission antenna are coplanar with each other [see as cited and discussed in claims 1 and 2 where the communication antenna may be either inside or outside the power antenna which are coplanar].  
5. (Original) The wireless power transmission device of claim 1, wherein: 

the first wireless power transmission antenna and the second wireless power transmission antenna are coplanar with each other [see as cited in claims 1-3]; and 
the wireless communication antenna is disposed to simultaneously surround an outer side of the first wireless power transmission antenna and an outer side of the second wireless power transmission antenna [see as cited in claims 1-3].  
6. (Original) The wireless power transmission device of claim 1, wherein the wireless communication antenna is a planar coil in which a conductive member is wound a plurality of times or an antenna pattern pattern-formed on one surface of a circuit board [see as cited in claim 1 and fig.4 element 450 – circuit board].  
7. (Currently Amended) The wireless power transmission device of claim 1, wherein the magnetic field shielding sheet includes at least one among an amorphous ribbon sheet, a ferrite sheet, and a polymer sheet [paragraphs 0164-0166].  
9. (Original) The wireless power transmission device of claim 1, further comprising a heat radiation plate disposed on one surface of the magnetic field shielding sheet and having a plate shape [paragraphs 0164-0166].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over LEEM (US 2019/0386515) in view of KONANUR (CN 105634148 A) published 2016-06-01) and provided with USPTO search tool PE2E translation.

As for claims 4 and 12, LEEM discloses the invention substantially as claimed, including the wireless power transmission device as cited above in claims 1-3.

LEEM does not specifically disclose:
4. (Currently Amended) The wireless power transmission device claim 2, wherein the first communication antenna and the second communication antenna are connected in series.  
12. (New) The wireless power transmission device of claim 3, wherein the first communication antenna and the second communication antenna are connected in series.   


4. (Currently Amended) The wireless power transmission device claim 2, wherein the first communication antenna and the second communication antenna are connected in series [abstract; claim 10 and background showing the antenna as a planar configuration].  
12. (New) The wireless power transmission device of claim 3, wherein the first communication antenna and the second communication antenna are connected in series [abstract; claim 10 and background showing the antenna as a planar configuration].   
 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of LEEM and KONANUR because applying a series connection of communication coils within LEEMs device would have provided for improved signal propagation and directionality [see KONANUR – Background technology section].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEEM (US 2019/0386515) in view of KUMURA (WO 2014017351) and provided with USPTO search tool PE2E translation.

As for claim 8, LEEM discloses the invention substantially as claimed, including the wireless power transmission device as cited above in claims 1-3, and 5-7 above.


8. (Original) The wireless power transmission device of claim 7, wherein the magnetic field shielding sheet is a Ni-Zn ferrite sheet.  

KUMURA discloses:
8. (Original) The wireless power transmission device of claim 7, wherein the magnetic field shielding sheet is a Ni-Zn ferrite sheet [see translated description section “As shown in FIGS. 4A and 4B, the coil module 20 of the present invention includes a magnetic sheet 4b formed using a magnetic material having a high magnetic permeability, such as Ni-Zn ferrite, and a magnetic sheet 4b. A spiral coil 2 placed thereon and a magnetic resin layer 4a formed to embed the spiral coil 2 are provided. The magnetic shield layer 4 is a laminate of a magnetic sheet 4b and a magnetic resin layer 4a”].  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of LEEM and KUMRA because one of ordinary skill would have sought to utilize a material of Ni-Zn ferrite material for magnetic shielding within LEEMs device in order to achieve an improvement in electrical characteristics such as magnetic permeability and reduction in size of the material [see KUMUYRA description section “The coil module of the present invention can be constituted by a multilayer magnetic shield layer using two or more kinds of magnetic materials. In particular, by combining with a magnetic sheet having a high magnetic permeability, it is possible to realize improvement in electrical characteristics .

Claims 10 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over LEEM (US 2019/0386515) in view of TAKIGUCHI (US 2012/0169443).

As for claims 10 and 11, LEEM discloses the invention substantially as claimed, including the wireless power transmission device as cited above in claims 1-3, 5-7, and 9.  LEEM also discloses 11. (Original) The wireless power transmission device of claim 1, further comprising: at least one circuit board electrically connected to the wireless power transmission antenna and the wireless communication antenna [see as cited in claims 1-3 especially figure 4].

LEEM does not specifically disclose:
10. (Original) The wireless power transmission device of claim 9, wherein the heat radiation plate is any one among a copper plate, an aluminum plate, and a graphite sheet having plate shapes.  
11. (Original) a housing in which the circuit board is embedded and which has a heat radiation property to radiate heat generated by a heat source.  

TAKIGUCHI discloses:
10. (Original) The wireless power transmission device of claim 9, wherein the heat radiation plate is any one among a copper plate, an aluminum plate, and a graphite sheet having plate shapes [paragraphs 0028].  
11. (Original) a housing in which the circuit board is embedded and which has a heat radiation property to radiate heat generated by a heat source [paragraphs 0028, 0003].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of LEEM and TAKIGUCHI because one of ordinary skill would have sought to utilize material for heat radiation plate that are well known to have high thermal transmission characteristics and provide a housing for the circuit board which has high thermal transmission characteristics in order to protect the overall wireless power transmission device from harmful effects and prevent damage [see paragraphs 0001, 0003, and 0028].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        July 26, 2021